Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 dated as of February 3, 2014 (this “Amendment”) to the Amended
and Restated Credit Agreement dated as of April 29, 2011 and amended and
restated as of March 6, 2013 (as heretofore amended or modified, the “Credit
Agreement”) among VERINT SYSTEMS INC., a Delaware corporation (the “Company”),
the SUBSIDIARY BORROWERS from time to time party thereto, the LENDERS from time
to time party thereto, and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.

WHEREAS, the Company has requested the amendments to the Credit Agreement set
forth in Section 2 below; and

WHEREAS, the Administrative Agent and each of the financial institutions
identified on the signature pages hereto as a Lender and which, collectively,
constitute Required Lenders, have agreed, on the terms and conditions set forth
herein, to amend certain provisions of the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein (including in the preamble and
recitals hereto) that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Amendment becomes effective, refer to the
Credit Agreement as amended hereby. For the avoidance of doubt, after the
Effective Date (as defined below), any references to “date hereof” or “date of
this Agreement” in the Credit Agreement shall continue to refer to March 6,
2013.

Section 2. Amendments to Credit Agreement. Effective as of the Effective Date:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
new defined terms in appropriate alphabetical order:

“Additional Refinancing Lender”: as defined in Section 2.26(a).

“Amendment No. 2”: that certain Amendment No. 2 dated as of February 3, 2014
among the Company, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date”: has the meaning assigned to the term
“Effective Date” in Amendment No. 2.

 

1



--------------------------------------------------------------------------------

“First Lien Net Leverage Ratio”: as at the last day of any Test Period, the
ratio of (a) Consolidated Total Debt on such day minus the sum (without
duplication) of (x) any portion thereof that is not secured by any Lien on any
property or asset of the Company or any Subsidiary and (y) any portion thereof
that is secured by a Lien on any property or asset of the Company or any
Subsidiary, which Lien is expressly subordinated or junior to the Liens securing
the Obligations to (b) Consolidated EBITDA of the Company and its Subsidiaries
for such period. For the avoidance of doubt and without limiting the foregoing,
the Loans shall not be subtracted in any calculation of the First Lien Net
Leverage Ratio.

“Limited Condition Acquisition”: any Permitted Acquisition the consummation of
which by the Company or any Subsidiary is not expressly conditioned on the
availability of, or on obtaining, third party financing.

“Permitted Bond Hedge Transaction”: any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness for the purpose or having the effect of increasing the
effective conversion price of such Permitted Convertible Indebtedness.

“Permitted Call Spread Transaction”: any Permitted Bond Hedge Transaction
together with, if applicable, any Permitted Warrant Transaction.

“Permitted Convertible Indebtedness”: any notes, bonds, debentures or similar
instruments issued by the Company that are convertible into or exchangeable for
(x) cash, (y) shares of the Company’s common stock or preferred stock or other
equity securities that constitute Qualified Capital Stock or (z) a combination
thereof.

“Permitted Warrant Transaction”: any warrant issued by the Company concurrently
with the purchase, by the Company, of a Permitted Bond Hedge Transaction for the
purpose of offsetting the cost of such Permitted Bond Hedge Transaction.

“Refinanced Term Loans”: as defined in Section 2.26.

“Refinancing Amendment”: an amendment to this Agreement (which may, at the
option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for Refinancing Term Loans pursuant to
Section 2.26, which shall be consistent with Section 2.26 and otherwise
satisfactory to the parties thereto. Each Refinancing Amendment shall be
executed by the Administrative Agent, the Loan Parties and the other parties
specified in Section 2.26 (but not any other Lender).

“Refinancing Term Loans”: one or more classes of Term Loans that result from a
Refinancing Amendment in accordance with Section 2.26.

“Specified Representations”: those representations and warranties set forth in
Section 4.04 (other than the third sentence thereof), the first sentence of
Section 4.05, Section 4.11, Section 4.14, Section 4.18, Section 4.19 (for this
purpose, assuming that the “Amendment Effective Date” is the date on which the
related Limited Condition Acquisition is consummated and determined immediately
after giving effect to the incurrence of any Indebtedness incurred in connection
with such Limited Condition Acquisition), Section 4.20 and Section 4.21.

 

2



--------------------------------------------------------------------------------

(b) The definition of “Available Amount” in Section 1.01 of the Credit Agreement
is amended to replace the reference therein to “$50,000,000” with “$75,000,000”.

(c) The definition of “Capital Stock” in Section 1.01 of the Credit Agreement is
amended to add the following proviso at the end thereof:

; provided that Capital Stock shall exclude any Indebtedness convertible into or
exchangeable for Capital Stock until such time as such Indebtedness is converted
into or exchanged for Capital Stock and such Capital Stock has been delivered by
the Company to converting or exchanging holders.

(d) Clause (c) of the definition of “Cash Equivalents” in Section 1.01 of the
Credit Agreement is amended by (i) inserting the phrase “or variable or fixed
rate notes or bonds” after the first occurrence of “commercial paper” therein
and (ii) replacing the phrase “commercial paper issuers generally” with “issuers
of such instruments as applicable generally”.

(e) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) interest expense
of such Person and its Subsidiaries, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) losses relating to Hedge Agreements, (f) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (g) any other non-cash charges and
(h) transaction costs, fees and expenses in connection with any Permitted
Acquisition (or any contemplated acquisition of a Permitted Acquisition Target
that is not consummated) or any amendment or waiver hereof (or any contemplated
amendment or waiver hereof that is not consummated); provided that if any
non-cash charge added back pursuant to clause (f) or (g) represents an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period, plus purchase accounting revenue adjustments for
such period related to Permitted Acquisitions, and minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(a) interest income (except to the extent deducted in determining such
Consolidated Net Income), (b) any extraordinary, unusual or non-recurring income
or gains (including, whether or

 

3



--------------------------------------------------------------------------------

not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) gains relating to Hedge Agreements and
(d) any other non-cash income, all as determined on a consolidated basis in
accordance with GAAP.

(f) The definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Consolidated Leverage Ratio”: as at the last day of any Test Period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA of the
Company and its Subsidiaries for such period.

(g) The proviso to clause (b)(i) of the definition of “Consolidated Total Debt”
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(provided that for purposes of determining compliance with the Consolidated
Leverage Ratio or the First Lien Net Leverage Ratio upon an incurrence of
Indebtedness, such unrestricted cash and Cash Equivalents shall not include the
Net Cash Proceeds of any such Indebtedness)

(h) Clause (b) of the definition of “Net Cash Proceeds” in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

in connection with any issuance or sale of equity securities or debt securities
or instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions, other customary fees
and expenses actually incurred in connection therewith and, in the case of any
Indebtedness that constitutes Permitted Convertible Indebtedness, the net cost
of any Permitted Call Spread Transaction executed substantially concurrently
with the pricing of such Permitted Convertible Indebtedness.

(i) Clauses (i) and (ii) of the definition of “Permitted Acquisition” in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

(i) in the case of a Limited Condition Acquisition, no Default or Event of
Default shall exist as of the date the definitive acquisition agreement for such
Limited Condition Acquisition is entered into, and, in the case of any other
Permitted Acquisition, no Default or Event of Default shall then exist or would
exist immediately after giving effect thereto, (ii) for any acquisition for an
aggregate consideration greater than $25,000,000, both at the time of the
proposed acquisition and immediately after giving effect to the acquisition, the
Company shall be in compliance with the Incurrence Financial Covenant,
determined on a pro forma basis as of the last day of the most recently ended
fiscal quarter for which the Company’s consolidated financial statements have
been delivered hereunder,

 

4



--------------------------------------------------------------------------------

(j) Clause (iii)(C) of the definition of “Permitted Acquisition” in Section 1.01
of the Credit Agreement is hereby amended by deleting the words “and substance”
appearing therein.

(k) Clause (v) of the definition of “Permitted Acquisition” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(v) the aggregate consideration paid by the Loan Parties in the case of
acquisitions after the Amendment No. 2 Effective Date of (A) entities that are
not and do not become Subsidiary Guarantors or (B) assets that are not owned by
a Loan Party shall not exceed the greater of (x) $125,000,000 and (y) 6.5% of
Consolidated Total Assets of the Company as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder (provided that amounts available under Section 7.07(i),
Section 7.07(n) and Section 7.07(o) for making Investments may also be used to
pay consideration for such Permitted Acquisitions).

(l) The definition of “Permitted Equity Issuance” in Section 1.01 of the Credit
Agreement is amended by adding a sentence to read as follows at the end thereof:

For the avoidance of doubt, neither the incurrence of any Indebtedness
convertible into or exchangeable for Capital Stock nor the conversion or
exchange of any such Indebtedness into or for Capital Stock shall constitute a
Permitted Equity Issuance.

(m) The definition of “Permitted Refinancing” in Section 1.01 of the Credit
Agreement is amended by adding the phrase “other than with respect to Permitted
Convertible Indebtedness incurred in reliance on Section 7.02(j)(i)(y),” at the
beginning of clause (ii) thereof.

(n) The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is amended by replacing the word “Indebtedness” therein with the
phrase “commercial bank or other credit facility”.

(o) A new clause (e) is added to Section 1.02 in the Credit Agreement to read as
follows:

(e) Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to herein shall be made without giving effect to any
treatment of Indebtedness relating to convertible debt securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein. In addition, in the case of any Permitted
Convertible Indebtedness for which the embedded conversion obligation must be
settled by paying solely cash, so long as substantially concurrently with the
offering of such Permitted Convertible Indebtedness, the Company enters into a
cash-settled Permitted Bond Hedge Transaction relating to such Permitted
Convertible Indebtedness, notwithstanding any other provision contained herein,

 

5



--------------------------------------------------------------------------------

for so long as such Permitted Bond Hedge Transaction (or a portion thereof
corresponding to the amount of outstanding Permitted Convertible Indebtedness)
remains in effect, all computations of amounts and ratios referred to herein
shall be made as if the amount of Indebtedness represented by such Permitted
Convertible Indebtedness were equal to the face principal amount thereof without
regard to any mark-to-market derivative accounting for such Indebtedness.

(p) A new Section 1.04 is inserted in the Credit Agreement to read as follows:

Section 1.04. Pro Forma Calculations. For purposes of calculating Consolidated
EBITDA of the Company and its Subsidiaries for any period, (i) for any
acquisition or series of related acquisitions (including by merger or
consolidation), the Company may, and if the aggregate consideration for such
acquisition or acquisitions exceeds $25,000,000 shall, include for such period
the Consolidated EBITDA of any Person acquired by the Company or its
Subsidiaries during such period on a pro forma basis (assuming the consummation
of such acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period) and (ii) for any
Disposition or series of related Dispositions, the Company may, and if the
aggregate proceeds of such Disposition or Dispositions exceeds $25,000,000
shall, exclude for such period the Consolidated EBITDA of any Person Disposed of
by the Company or its Subsidiaries during such period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period). For purposes hereof,
whenever pro forma effect is given to a transaction, the pro forma calculations
shall be made in good faith by a Responsible Officer, as set forth in a
certificate of a Responsible Officer with supporting calculations, including
with respect to related expenses and cost savings estimated in good faith by
such Responsible Officer to be realized within 18 months following such
transaction (for the avoidance of doubt, net of additional costs estimated to
result from such transaction), such as with respect to (but not limited to)
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead; provided, that the aggregate amount of
adjustments made pursuant to this sentence at any time when such pro forma
calculations are made that are not made in a manner consistent with Article 11
of Regulation S-X of the Securities Act of 1933 shall at no time exceed 20% of
Consolidated EBITDA for the relevant period after giving pro forma effect
thereto.

(q) A new Section 1.05 is inserted in the Credit Agreement to read as follows:

Section 1.05. Designated Senior Indebtedness. The Obligations hereunder are
hereby designated by the Company as “Designated Senior Indebtedness” (or similar
term) for all purposes of any subordinated Permitted Convertible Indebtedness,
any other subordinated Indebtedness of the Company or any Subsidiary Guarantor
and any Permitted Refinancing thereof.

(r) Section 2.22(a) of the Credit Agreement is hereby amended as follows:

 

6



--------------------------------------------------------------------------------

(i) The proviso in the first sentence thereof is hereby amended and restated in
its entirety to read as follows:

; provided that at the time of such request, no Default or Event of Default
shall exist

(ii) The ultimate sentence thereof is hereby amended and restated in its
entirety to read as follows:

Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Incremental Term Loans (excluding any Incremental Term Loans incurred on
or prior to February 3, 2014) and the Revolving Credit Commitment Increases
shall not exceed the sum of (x) $200,000,000 and (y) an additional amount such
that immediately after giving effect to the effectiveness of the applicable
Incremental Amendment effectuating such Incremental Term Loans and/or Revolving
Credit Commitment Increases, the First Lien Net Leverage Ratio shall not exceed
3.50:1.00, determined on a pro forma basis as of the last day of the most recent
fiscal quarter for which financial statements are required to have been
delivered hereunder, in each case, as if such Incremental Term Loans or
Revolving Credit Commitment Increases, as applicable, had been outstanding, and
in the case of any Revolving Credit Commitment Increase, fully drawn, on the
last day of such fiscal quarter for testing compliance therewith.

(s) The second sentence of Section 2.22(e) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
and determined after giving effect to any extension of credit thereunder of each
of the conditions set forth in Section 5.02 (it being understood that all
references to “the date of such extension of credit” or similar language in such
Section 5.02 shall be deemed to refer to the effective date of such Incremental
Amendment), of the payment of any fees payable in connection therewith, the
delivery of any documentation required under Section 6.05 and such other
conditions as the parties thereto shall agree; provided that if the proceeds of
such Incremental Term Loans or Revolving Credit Commitment Increases are being
used to finance a Limited Condition Acquisition, (x)(i) the reference in
Section 5.02(a) to the accuracy of the representations and warranties shall
solely refer to the accuracy of the representations and warranties that would
constitute Specified Representations and (ii) the reference to “Material Adverse
Effect” in the Specified Representations shall be understood for this purpose to
refer to “Material Adverse Effect” or similar definition as defined in the
definitive acquisition agreement governing such Limited Condition Acquisition
and (y) the reference in Section 5.02(b) to no Default or Event of Default shall
solely refer to an Event of Default under clause (a) or (f) of Article 8.

 

7



--------------------------------------------------------------------------------

(j) A new Section 2.26 is inserted in the Credit Agreement to read as follows:

Section 2.26. Term Loan Refinancing Facilities. (a) The Company may, by written
notice to the Administrative Agent from time to time, request Refinancing Term
Loans to refinance all or a portion of any existing class of Term Loans (the
“Refinanced Term Loans”) in an aggregate principal amount not to exceed the
aggregate principal amount of the Refinanced Term Loans plus any accrued
interest, fees, costs and expenses related thereto (including any original issue
discount or upfront fees). Such notice shall set forth (i) the amount of the
applicable Refinanced Term Loans (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or such other amount as is
reasonably acceptable to the Administrative Agent) and (ii) the date on which
the applicable Refinancing Amendment is to become effective (which shall not be
less than 10 Business Days nor more than 60 days after the date of such notice
(or such longer or shorter periods as the Administrative Agent shall agree)).
Refinancing Term Loans may be made by any existing Lender or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Refinancing Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld, delayed or conditioned) to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans if such consent would be required
under Section 10.06 for an assignment of Term Loans to such Lender or Additional
Refinancing Lender.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof (each, a “Refinancing Facility Closing Date”)
of each of the conditions set forth in Section 5.02 (it being understood that
all references to “the date of such extension of credit” or similar language in
such Section 5.02 shall be deemed to refer to the effective date of such
Refinancing Amendment), of the payment of any fees payable in connection
therewith and such other conditions as the parties thereto shall agree. The
terms of the Refinancing Term Loans shall comply with Section 2.26(c).
Substantially concurrently with the incurrence of any such Refinancing Term
Loans, 100% of the net cash proceeds thereof shall be applied to repay the
Refinanced Term Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith).

(c) The Refinancing Term Loans (i) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans and the Term Loans and none of the
obligors or guarantors with respect thereto shall be a Person that is not a Loan
Party, (ii) shall not be secured by any assets other than the Collateral,
(iii) shall not mature earlier than the Term Loan Maturity Date, (iv) shall not
have a weighted average life to maturity shorter than the weighted average life
to maturity of the Term Loans, (v) shall be treated substantially the same as
the Term Loans (in each case, including with respect to mandatory and voluntary
prepayments, it being understood that mandatory prepayments shall be applied
ratably to the Term Loans based on the aggregate principal amount of Term Loans
and Refinancing Term Loans then outstanding and in accordance with the terms of
Section 2.10 except to the extent the terms of the relevant

 

8



--------------------------------------------------------------------------------

Refinancing Amendment shall provide that such Refinancing Term Loans shall not
be subject to mandatory prepayments or be prepaid at a rate or percentage less
than is otherwise applicable to prepayments of Term Loans pursuant to
Section 2.10), (vi) the interest rate margin, rate floors, fees, original issue
discount and premiums applicable to the Refinancing Term Loans shall be
determined by the Company and the applicable lenders providing such Refinancing
Term Loans and (vii) to the extent the terms of the Refinancing Amendment are
inconsistent with the terms set forth herein (except as set forth in clause
(i) through (vi) above), such terms shall be reasonably satisfactory to the
Administrative Agent.

(d) In connection with any Refinancing Term Loans incurred pursuant to this
Section 2.26, the Company, the Administrative Agent and each applicable Lender
or Additional Refinancing Lender shall execute and deliver to the Administrative
Agent a Refinancing Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.26, including any amendments necessary to establish the
applicable Refinancing Term Loans as a new class or tranche of Term Loans, or,
if contemplated by such Refinancing Amendment and not inconsistent with the
provisions hereof, an increase in any existing class of Term Loans, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of, or increases in, such classes or tranches (including to
preserve the pro rata treatment of the refinanced and non-refinanced tranches),
in each case on terms consistent with this Section 2.26. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(k) A new Section 4.24 is inserted in the Credit Agreement to read as follows:

Section 4.24. Subordination of Permitted Convertible Indebtedness. The
Obligations hereunder constitute “Designated Senior Indebtedness” (or any
comparable term) for all purposes of any subordinated Permitted Convertible
Indebtedness, any other subordinated Indebtedness of the Company or any
Subsidiary Guarantor and any Permitted Refinancing thereof.

(l) Section 5.02 of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

For the avoidance of doubt, in the case of any Limited Condition Acquisition,
the foregoing provisions shall be superseded by the provisions of Section 2.22
and, in the case of an extension of credit pursuant to an Incremental Term Loan
or

 

9



--------------------------------------------------------------------------------

Revolving Credit Commitment Increase in connection with a Limited Condition
Acquisition, the relevant borrowing by any Borrower hereunder shall constitute a
representation and warranty by the Company as of the date of such extension of
credit that the conditions contained in Section 2.22(e) have been satisfied.

(m) Section 7.02(c) of the Credit Agreement is hereby amended by replacing the
word “$22,000,000” with “the greater of (x) $22,000,000 and (y) 1.2% of the
Consolidated Total Assets of the Company as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder”.

(n) Section 7.02(i) of the Credit Agreement is hereby amended by replacing the
word “$55,000,000” with “the greater of (x) $55,000,000 and (y) 2.75% of the
Consolidated Total Assets of the Company as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder”.

(o) Clause (i) of Section 7.02(j) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(i) such Indebtedness and any Permitted Refinancing thereof has no scheduled
principal payments, prepayments or maturity, or any mandatory prepayment,
redemption or repurchase provisions or sinking fund obligations (except
(x) customary ones, including in the context of asset sales, casualty events or
a change of control or (y) those included with respect to Permitted Convertible
Indebtedness if the Net Cash Proceeds from the issuance and sale of such
Permitted Convertible Indebtedness (unless such Indebtedness is a Permitted
Refinancing of Permitted Convertible Indebtedness incurred under this clause
(y)) are applied by the Company to prepay Loans pursuant to Section 2.09 by not
later than the third Business Day following incurrence thereof), in each case
prior to the date that is 90 days following the later of the Term Loan Maturity
Date and the latest maturity date of any Incremental Term Loans at the time of
incurrence; and

(p) Section 7.02(p) of the Credit Agreement is hereby amended by replacing the
word “$27,500,000” with “the greater of (x) $27,500,000 and (y) 1.5% of the
Consolidated Total Assets of the Company as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder”.

(q) Section 7.03(r) of the Credit Agreement is hereby amended by replacing the
word “$16,500,000” with “the greater of (x) $16,500,000 and (y) 1% of the
Consolidated Total Assets of the Company as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder”.

(r) Section 7.06 of the Credit Agreement is amended to replace the “; and” at
the end of clause (g) thereof with a “;”, to replace the “.” at the end of
clause (h) with a “;” and to add new clauses (i) and (j) to read as follows:

(i) the Company may enter into any Permitted Bond Hedge Transaction; and

 

10



--------------------------------------------------------------------------------

(j) the Company may deliver common stock or preferred stock or other equity
securities that constitute Qualified Capital Stock of the Company to holders
upon conversion or exchange of any convertible preferred stock of the Company.

(s) Section 7.07 of the Credit Agreement is hereby amended by:

(i) replacing the words “$50,000,000 after the Amendment Effective Date” in
Section 7.07(i) with “after the Amendment No. 2 Effective Date, the greater of
(x) $75,000,000 and (y) 4.00% of Consolidated Total Assets of the Company as
determined as of the last day of the most recent fiscal period for which
financial statements have been delivered hereunder”;

(ii) replacing the words “$50,000,000 after the Amendment Effective Date” in
Section 7.07(n) with “after the Amendment No. 2 Effective Date, the greater of
(x) $75,000,000 and (y) 4.00% of Consolidated Total Assets of the Company as
determined as of the last day of the most recent fiscal period for which
financial statements have been delivered hereunder”;

(iii) replacing the word “$25,000,000” in Section 7.07(p) with “the greater of
(x) $25,000,000 and (y) 1.3% of Consolidated Total Assets of the Company as
determined as of the last day of the most recent fiscal period for which
financial statements have been delivered hereunder”; and

(iv) (A) deleting the “and” at the end of Section 7.07(o), (B) replacing the “.”
at the end of Section 7.07(p) with “;” and (C) inserting new clauses (q),
(r) and (s) in Section 7.07 to read as follows:

(q) cash contributions by the Company and its Subsidiaries to Verint Technology
UK Limited (“VTUK”) to the extent that (x) VTUK reasonably promptly after
receipt of such cash applies such cash to pay accrued interest to Verint Systems
Cayman Limited (“Verint Cayman”) on (i) that certain Unsecured Loan Stock 2016
dated October 31, 2011, issued by VTUK with the Tranche A original principal
amount of $120,000,000 and the Tranche B original principal amount of
$30,000,000, (ii) that certain Series 1 Unsecured Loan Stock 2016 dated
October 31, 2011 issued by VTUK in the original principal amount of $50,000,000
or (iii) any permitted refinancings, refundings, renewals or extensions of the
foregoing (collectively, the “Loan Stock”) and (y) Verint Cayman reasonably
promptly after receipt of any accrued interest on the Loan Stock from VTUK
pursuant to clause (x), distributes or dividends such amounts to a Loan Party
(it being agreed that any such distribution or dividend of cash shall be made no
later than 14 days after the date on which the applicable contribution was made
to VTUK);

 

11



--------------------------------------------------------------------------------

(r) additional Investments by the Company or any Subsidiary that is a Loan Party
in any Subsidiary that is not a Loan Party; provided that (w) the aggregate
amount of such Investments shall not exceed $100,000,000 at any time outstanding
(without giving effect to any write-off thereof), (x) no Default or Event of
Default shall have occurred and be continuing at the time of such Investment or
shall result therefrom, (y) any such Investment shall be returned to a Loan
Party no later than 14 days after the date on which the applicable Investment
was made and (z) such Investment shall be for the primary purpose of bona fide
tax planning or bona fide cash management and shall not be for the purpose of
circumventing any covenant set forth in this Agreement; and

(s) Investments by the Company in any Permitted Bond Hedge Transaction.

(t) Section 7.08 of the Credit Agreement is amended and restated in its entirety
to read as follows:

Section 7.08. Limitation on Payments and Modifications of Debt Instruments, Etc.
(a) Make any payment (it being agreed that any payment in cash or other
property, other than common stock or preferred stock or other equity securities
that constitute Qualified Capital Stock of the Company or cash in lieu of any
fractional share of common stock of the Company, in connection with the
conversion or exchange of any Indebtedness shall be deemed to be a payment on
such Indebtedness for purposes hereof), exchange, repayment, prepayment,
repurchase or redemption of, or otherwise defease, or make any payment in
violation of any of any subordination terms of, any Indebtedness incurred
pursuant to Section 7.02(j) or segregate funds for any such payment, repayment,
prepayment, repurchase, redemption or defeasance (any of the foregoing, a
“Payment”) (other than any Permitted Refinancing) other than (1) Payments of
such Indebtedness in an aggregate amount not to exceed the Available Amount at
such time (as determined immediately before giving effect to the making of such
Payment) so long as (A) no Default or Event of Default then exists or would
result therefrom, (B) the Company would at the time of and immediately after
giving effect to such Payment be in compliance with the Incurrence Financial
Covenant, determined on a pro forma basis as of the last day of the most
recently ended fiscal quarter for which the Company’s consolidated financial
statement shall have been delivered hereunder and (C) prior to the making of
such Payment, the Company shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Company certifying compliance with
preceding sub-clauses (A) and (B) and containing the calculations (in reasonable
detail) required to establish compliance with preceding sub-clause (B) and
(2) additional Payments of such Indebtedness so long as (A) no Default or Event
of Default then exists or would result therefrom, (B) the First Lien Net
Leverage Ratio at the time of and immediately after giving effect to such
Payment shall not exceed 3.60 to 1.00, determined on a pro forma basis as of the
last day of the most recently ended

 

12



--------------------------------------------------------------------------------

fiscal quarter for which the Company’s consolidated financial statement shall
have been delivered hereunder, (C) the Consolidated Leverage Ratio at the time
of and immediately after giving effect to such Payment shall not exceed 5.00 to
1.00, determined on a pro forma basis as of the last day of the most recently
ended fiscal quarter for which the Company’s consolidated financial statement
shall have been delivered hereunder and (D) prior to the making of such Payment,
the Company shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Company certifying compliance with preceding
sub-clauses (A), (B) and (C) and containing the calculations (in reasonable
detail) required to establish compliance with preceding sub-clauses (B) and (C);
provided that nothing herein shall restrict the Company or any of its
Subsidiaries from making required payments of fees and regularly scheduled
payments of interest on any Indebtedness incurred pursuant to Section 7.02(j)
(provided that the payment of such fees and interest with respect to
subordinated Indebtedness shall be subject to the subordination provisions
governing such Indebtedness), or (b) amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Indebtedness incurred pursuant to Section 7.02(j) if such
Indebtedness immediately after giving effect to such amendment, modification or
other change could not have been incurred under Section 7.02(j).

(u) Clause (e)(iii) of Article 8 of the Credit Agreement is amended to add the
parenthetical phrase “(excluding, in the case of any Permitted Convertible
Indebtedness, any event or condition that would permit the holder or beneficiary
of such Permitted Convertible Indebtedness to convert such Permitted Convertible
Indebtedness into cash, shares of the Company’s common stock or a combination
thereof, in each case to the extent permitted hereunder)” immediately after the
word “exist” therein.

(v) Section 10.19(b) of the Credit Agreement is hereby amended by replacing each
reference therein to “66 2⁄3%” with “50%”.

Section 3. Agreements. The parties hereto agree that any Investment by the
Company or its Subsidiaries in Cash Equivalents, as such definition has been
amended hereby, prior to the Effective Date shall be deemed not to have used any
portion of any basket provided for in Sections 7.07(i), (n) or (o) of the Credit
Agreement.

Section 4. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and each Lender that:

(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents will be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
will be true and correct in all respects) on and as of the Effective Date after
giving effect hereto (except to the extent such representations and warranties
are specifically made as of a particular date, in which case such
representations and warranties will be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
will be true and correct in all respects ) as of such date); and

 

13



--------------------------------------------------------------------------------

(b) no Default or Event of Default will have occurred and be continuing on and
as of the Effective Date after giving effect hereto.

Section 5. Effectiveness of this Amendment. This Amendment shall become
effective as of the first date (the “Effective Date”) when the Administrative
Agent shall have received duly executed counterparts hereof that, when taken
together, bear the signatures of the Company, the Administrative Agent and the
Required Lenders.

Section 6. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.

(b) Nothing herein shall be deemed to entitle the Company to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(c) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

(d) Nothing contained in this Amendment, the Credit Agreement or any other Loan
Document shall constitute or be construed as a novation of any of the
Obligations.

Section 7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8. Costs and Expenses. In accordance with Section 10.05 of the Credit
Agreement, the Company agrees to reimburse the Administrative Agent for its
reasonable documented out-of-pocket expenses in connection with this Amendment,
including the reasonable documented fees, charges and disbursements of counsel
for the Administrative Agent.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

Section 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.

 

VERINT SYSTEMS INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Chief Financial Officer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as Administrative Agent By:   /s/
Judith E. Smith  

 

 

Name: Judith E. Smith

 

Title: Authorized Signatory

By:

  /s/ Michael D’Onofrio  

 

 

Name: Michael D’Onofrio

 

Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Lenders’ signature pages are on file with the Administrative Agent